Citation Nr: 1637077	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-21 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as due to service-connected disability including organic heart disease with mitral regurgitation or psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1973 to October 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The March 2009 decision, in pertinent part, denied service connection for hypertension including as due to service-connected organic heart disease with mitral regurgitation.

In February 2016, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In March 2016, the Board granted service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder and depression; and remanded the issue of entitlement to service connection for hypertension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's remand in March 2016 sought to obtain an examination and opinion to determine if the Veteran's service-connected organic heart disease with mitral regurgitation, or psychiatric disability, caused or aggravated hypertension.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016).

The May 2016 examiner did not provide an opinion regarding whether the Veteran's hypertension was caused or aggravated by his psychiatric disability.  As such, the prior remand directives were not substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's file and a copy of this Remand to a VA physician for an opinion.  (If the physician- determines that a clinical examination is required, one must be provided.)  The examiner should review the records and address the following:

a.  Is it as likely as not that the current hypertension is proximately due to service-connected psychiatric disability?

b.  If not, is hypertension at least as likely as not aggravated by service-connected psychiatric disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of hypertension disability prior to aggravation? 

The examiner should provide reasons for the opinion that include discussion of current medical literature and research.  For instance VA's National Center for PTSD has reported that neurochemical changes associated with PTSD may create a vulnerability to hypertension.  K. Jankowsi, Ph.D., PTSD and Physical Health, PTSD: National Center for PTSD (Feb. 23, 2016); accessed at www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.

f.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
2.  If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

